                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

In re:                                               )
                                                     )
REMINGTON OUTDOOR COMPANY, INC,                      )      Case No. 20-81688-CRJ-11
et al.                                               )
                                                     )
         Debtors.                                    )

                    NOTICE OF WITHDRAWAL OF LIMITED OBJECTION

         COMES NOW, Magpul Industries Corporation (hereinafter “Magpul”) and hereby gives

notice of withdrawal of its Limited Objection And Reservation Of Rights Of Magpul Industries

Corporation To The Debtors’ Cure Notice And Assumption And Assignment Of Certain Executory

Contracts Pursuant To The Sale Motion As Well As Limited Objection To The Sale Of Certain

Assets Free And Clear [Docket #750]. Magpul represents to the Court that it and the Debtor have

reached an agreement resolving Magpul’s Objection.

         Respectfully submitted this 29th day of September, 2020.



                                             /s/ Christopher T. Conte
                                             CHRISTOPHER T. CONTE (CONTC7094)
                                             Attorney for Magpul Industries Corporation

Of counsel:
Helmsing, Leach, Herlong, Newman & Rouse, P.C.
Post Office Box 2767
Mobile, AL 36652
(251) 432-5521
(251) 432-0633 Fax
ctc@helmsinglaw.com




Case 20-81688-CRJ11          Doc 876 Filed 09/29/20 Entered 09/29/20 08:29:56             Desc
                               Main Document    Page 1 of 2
                                CERTIFICATE OF SERVICE

        I hereby certify that on this date, I caused a copy of the foregoing to be served upon all
parties receiving pleadings via the CM/ECF system in this case on this the 29th day of September,
2020.


                                             /s/Christopher T. Conte
                                             Christopher T. Conte




Case 20-81688-CRJ11         Doc 876 Filed 09/29/20 Entered 09/29/20 08:29:56                Desc
                              Main Document    Page 2 of 2
